DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/21 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfahl (US3308316, “Pfahl”).
Pfahl discloses a motor comprising: 
a rotating shaft 24 (figs 1 & 6, col 2,lns 16-20); 
a rotor 27 including a hole in which the rotating shaft 27 is disposed (fig 1, col 2, ln 21); 
a stator 12 disposed at an outer side of the rotor 27 (fig 1, col 1, lns 69-71); 
a housing (figs 1-2 & 6, col 1, ln 72 to col 2, lns 1-15, includes 11, 15 & 18) configured to accommodate the rotor and the stator (fig 1); and 
a sealing guide 52 (figs 1-2 & 6) disposed to cover an opening formed in one side of the housing (figs 1-2 & 6, col 2, lns 47-56, opening in surface of 19 of 51), 
wherein the sealing guide 52 supports a terminal of the stator exposed at an outside of the housing (figs 1-2 & 5-6, col 3, lns 27-40, one terminal includes 44 & 55; 36 & 53 or 40 & 54; 55 conductor of 50, 53 conductor of 48 & 54 conductor of 49), 
wherein the housing includes a first accommodation groove in which the stator and the rotor are disposed (figs 1 & below, col 1, lns 69-72 to col 2, lns 1-4, 1st groove formed by 11 & 15) and a second accommodation groove connected to the first accommodation groove (figs 1 & below, col 2, lns 5-15, 2nd groove formed by 18), the first accommodation groove having a support surface in which a first through hole is formed (figs 1, 6 & below, surface of 15); 
wherein the second accommodation groove includes a rotating shaft accommodation groove in which the rotating shaft 24 is disposed (figs 1, 6 & below, col 2, lns 16-20, formed by 26) and a terminal accommodation groove in which the terminal is disposed (figs 1, 6 & below, col 2, lns 41-50, formed by 51), 
wherein one end of the rotating shaft 24 is inserted through the first accommodation groove to be disposed in the rotating shaft accommodation groove (fig 1), and the terminal of the stator 13 is inserted through the first accommodation groove to be disposed in the terminal accommodation groove (figs 1-2, 3-4 & 6, col 3, lns 63-75 to col 4, lns 1-18), 
wherein the rotating shaft accommodation groove and the terminal accommodation groove extend along a same direction (figs 1 & below), 
wherein the rotating shaft accommodation groove and the terminal accommodation groove axially overlap the first accommodation groove with respect to an axis of the rotating shaft 24 (figs 1 & below), and 
wherein the rotating shaft accommodation groove has a cross-sectional area in a shape of an arc of a first circle (figs 1 & below, opening of 26 forms 1st circle; cross section in fig 1 show arc that is half of the 1st circle), the first accommodation groove has a cross-sectional area in a shape of a second circle (figs 1 & 6, 11 forms 2nd circle), and a sum of a diameter of the cross-sectional area of the rotating shaft accommodation groove and a width of a cross-sectional area of the terminal accommodation groove is smaller than a diameter of the cross-sectional area of the first accommodation groove (figs 1, 6 & below).

    PNG
    media_image1.png
    677
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    442
    452
    media_image2.png
    Greyscale



Claim 27 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (WO2017047969, “Kim”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claim 27, Kim discloses a brake device comprising: 
a motor 1 (figs 2-5); 
a master cylinder M operated by driving the motor (fig 15); and 
an electronic stability control (ESC) system 4 (fig 15), wherein 
the motor includes a rotating shaft 400 (figs 2-5), 
a rotor 300 (figs 3-4) including a hole in which the rotating shaft 400 is disposed (figs 3-4), 
a stator 200 disposed at an outer side of the rotor 300 (figs 3-4), 
a housing 100 configured to accommodate the rotor and the stator (figs 2-5), and 
a sealing guide 600 disposed to cover an opening formed in one side of the housing 100 (figs 2-5), and the sealing guide 600 supports a terminal 220 of the stator exposed at an outside of the housing 100 (figs 2-5), 
wherein the housing 100 includes a first accommodation groove 110 (fig 5) in which the stator and the rotor are disposed (figs 3 & 5) and a second accommodation groove 120 connected to the first accommodation groove 110 (fig 5), the first accommodation groove having a support surface 112 in which a first through hole 113 is formed (fig 5); 
wherein the second accommodation groove includes a rotating shaft accommodation groove in which the rotating shaft 400 is disposed (figs 3 & 5) and a terminal accommodation groove in which the terminal 220 is disposed (figs 3 & 5), 
wherein one end of the rotating shaft 400 is inserted through the first accommodation groove 110 to be disposed in the rotating shaft accommodation groove (figs 3-5), and the terminal 20 of the stator is inserted through the first accommodation groove 110 to be disposed in the terminal accommodation groove (figs 3-5), 
wherein the rotating shaft accommodation groove and the terminal accommodation groove extend along a same direction (figs 3 & 5), 
wherein the rotating shaft accommodation groove and the terminal accommodation groove axially overlap the first accommodation groove 110 with respect to an axis of the rotating shaft 400 (figs 3 & 5), and 
wherein the rotating shaft accommodation groove has a cross-sectional area in a shape of an arc of a first circle (figs 4-5), the first accommodation groove has a cross-sectional area in a shape of a second circle (figs 4-5), and a sum of a diameter of the cross-sectional area of the rotating shaft accommodation groove and a width of a cross-sectional area of the terminal accommodation groove is smaller than a diameter of the cross-sectional area of the first accommodation groove (figs 4-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 11, 13-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al. (US5056213, “Behnke”) in view of Moody (US20090322169, “Moody”).
Re claim 1, Behnke discloses a motor comprising: 
a rotating shaft 14 (figs 1 & 5, col 2, lns 55-56); 
a rotor 15 (fig 1, col 2, lns 55-56) including a hole in which the rotating shaft 14 is disposed (fig 1, col 2, lns 57-60); 
a stator 13 (figs 1 & 5, col 2, lns 55-56) disposed at an outer side of the rotor 15 (fig 1); 
a housing 10 (figs 1-2 & 5-6, col 2, lns 53-55) configured to accommodate the rotor 15 and the stator 13 (fig 1 & 5); and 
an opening formed in one side of the housing 10 (figs 1 & 5-6, col 3, lns 41-47),
a terminal 62 of the stator 13 exposed at an outside of the housing 10 (fig 5, col 3, lns 43-52 & col 5, lns 4-8 & lns 15-22, one terminal is one wire),
wherein the housing 10 includes a first accommodation groove (figs 1 & below) in which the stator 13 and the rotor 15 are disposed (figs 1 & below) and a second accommodation groove (figs 1 & below, includes terminal acc. groove & rot. shaft occ. groove indicated below) connected to the first accommodation groove (figs 1, 5 & below, col 2, lns 62-66 &  col 3, lns 47-52, connected by 37 & 1st through hole), the first accommodation groove having a support surface (figs 1 & below) in which a first through hole is formed (figs 1 & below); 
wherein the second accommodation groove includes a rotating shaft accommodation groove (figs 1 & below) in which the rotating shaft 14 is disposed (figs 1 & below) and a terminal accommodation groove (figs 1, 5 & below) in which the terminal 62 is disposed (figs 1, 5 & below), 
wherein one end of the rotating shaft 14 is inserted through the first accommodation groove to be disposed in the rotating shaft accommodation groove (figs 1 & below), and the terminal 62 of the stator 13 is inserted through the first accommodation groove to be disposed in the terminal accommodation groove (figs 1, 5 & below), 
wherein the rotating shaft accommodation groove and the terminal accommodation groove extend along a same direction (figs 1 & below), 
wherein the rotating shaft accommodation groove and the terminal accommodation groove axially overlap the first accommodation groove with respect to an axis of the rotating shaft 14 (figs 1 & below), and 
wherein the rotating shaft accommodation groove has a cross-sectional area in a shape of an arc of a first circle (figs 1-2, 5 & below, col 4, lns 10-12, 1st circle where bearing is held; arc is half of 1st circle on portion 8 or 9 of housing 10), the first accommodation groove has a cross-sectional area in a shape of a second circle (figs 1, 5 & below, col 6, lns 33-37, 2nd circle formed by  64 & 66 where stator is held), and a sum of a diameter of the cross-sectional area of the rotating shaft accommodation groove and a width of a cross-sectional area of the terminal accommodation groove (figs 1 & below) is smaller than a diameter of the cross-sectional area of the first accommodation groove (figs 1 & below).

    PNG
    media_image3.png
    391
    681
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    467
    769
    media_image4.png
    Greyscale

Behnke discloses claim 1 except for: a sealing guide disposed to cover the opening formed in one side of the housing; and
 the sealing guide supports the terminal.
Specifically Behnke discloses a cover 38 that covers the opening 36 formed in one side of the housing 10 (figs 1-2 & 5-6, col 3, lns 41-47) and that the terminal 62 is received by the cover 38 and opening 36 (fig 5, col 3, lns 43-47), but does not disclose how the terminal 62 extends through the cover 38.
Moody discloses a sealing guide 172 (figs 7-8, para [0034] & [0037]) disposed to cover an opening 124 (figs 7-8, para [0030] & [0034]) formed in one side of the housing 110 (fig 7, para [0028]); and the sealing guide 172 supports the terminal 130 (figs 7-8, para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the opening of Behnke with a sealing guide disposed to cover the opening formed in one side of the housing; and the sealing guide supports the terminal, as disclosed by Moody, in order to prevent moisture from entering the housing, as taught by Moody (para [0041]).
Re claim 9, Behnke in view of Moody disclose claim 1 as discussed above. Behnke further discloses the housing 10 includes a third accommodation groove connected to the second accommodation groove (figs 1 & above for claim 1).
Re claim 11, Behnke in view of Moody disclose claim 9 as discussed above. Behnke further discloses the rotating shaft accommodation groove guides the rotating shaft 14 when the rotating shaft 14 is received by the rotating shaft accommodation groove and moves in the rotating shaft accommodation groove (figs 1 & above for claim 1).
Re claim 13, Behnke in view of Moody disclose claim 9 as discussed above. Behnke further discloses the first accommodation groove and the third accommodation groove are disposed perpendicular to each other (figs 1-2, 5 & above for claim 1, perpendicular in that 14 in 1st acc. groove & shaft 25 in 3rd acc. groove are perpendicular to each other in a similar manner as applicant).
Re claim 14, Behnke in view of Moody disclose claim 9 as discussed above. Behnke further discloses the first through hole configured to connect the first accommodation groove and the rotating shaft accommodation groove (figs 1, 5 & above for claim 1); and a second through hole formed in a side surface of the third accommodation groove and configured to connect the second accommodation groove and the third accommodation groove (figs 1-2, 5, below & above for claim 1).

    PNG
    media_image5.png
    467
    486
    media_image5.png
    Greyscale

Re claims 15-17, Behnke in view of Moody disclose claim 9 as discussed above. Behnke further discloses: 
a gear 24 is disposed in the third accommodation groove (figs 1-2, 5 & above for claim 1);
the gear 24 is coupled to a thread 22 formed on the rotating shaft 14 (figs 1-2 & 5, col 3, lns 7-10) and is rotated by a rotation of the rotating shaft 14 when the rotating shaft 14 rotates (figs 1-2 & 5, col 3, lns 7-10); and
a gear shaft 25 of the gear 24 and the rotating shaft 14 are disposed to be perpendicular to and spaced apart from each other (figs 1-2 & 5-6, col 3, lns 16-19).
Re claim 18, Behnke in view of Moody disclose claim 1 as discussed above. Behnke further discloses a sealing cap 40 (figs 1 & below, col 3, lns 53-59) of the sealing guide (figs 1 & below, in similar manner as applicant’s fig 4, the sealing guide includes two separate structures that seal two different openings) is press-fitted and installed in an opening formed in an upper side of the rotating shaft accommodation groove (figs 1, below & above for claim 1).

    PNG
    media_image6.png
    467
    486
    media_image6.png
    Greyscale

Re claim 19, Behnke in view of Moody disclose claim 9 as discussed above. Behnke further discloses a grommet 174of the sealing guide is disposed at an opening formed in an upper side of the terminal accommodation groove.
Re claims 25-26, Behnke in view of Moody disclose claim 1 as discussed above. Behnke further discloses: 
a motor cover disposed to cover an opening formed in an other side of the housing 10 (figs 1 & below); and 
the motor cover includes a coupling portion 17 (figs 1 & 5, col 4, lns 10-15) formed at an edge of the motor cover and coupled to the housing 10 (figs 1 & 5).

    PNG
    media_image7.png
    319
    570
    media_image7.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Behnke in view of Moody and in further view of Puterbaugh et al. (US20050073204, “Puterbaugh”).
Re claim 12, Behnke in view of Moody disclose claim 9 as discussed above. Behnke further discloses the terminal accommodation groove guides the terminal 62 when the terminal 62 is received by the terminal accommodation groove and moves in the terminal accommodation groove (figs 1, 5 & above for claim 1, col 3, lns 41-49).
Behnke is silent with respect to the stator includes a terminal cover disposed to cover the terminal.
Puterbaugh discloses the stator includes a terminal cover disposed to cover the terminal (para [0012], wires or terminals from stator have insulation where the insulation is the terminal cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator of Behnke in view of Moody to include a terminal cover disposed to cover the terminal, as discussed by Puterbaugh, in order to insulate the terminals from each other. It is pointed out that Behnke in view of Moody and Puterbaugh disclose the terminal accommodation groove guides the terminal at which the terminal cover is disposed when the terminal is received by the terminal accommodation groove and moves in the terminal accommodation groove, since Behnke discloses the terminal accommodation groove guides the terminal 62 when the terminal 62 is received by the terminal accommodation groove and moves in the terminal accommodation groove; and Puterbaugh discloses the terminal cover covers the terminal.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Behnke in view of Moody and Ikeda et al. (US20080229740, “Ikeda”).
Re claim 27, Behnke discloses a motor comprising:
a rotating shaft 14 (figs 1 & 5, col 2, lns 55-56); 
a rotor 15 (fig 1, col 2, lns 55-56) including a hole in which the rotating shaft 14 is disposed (fig 1, col 2, lns 57-60); 
a stator 13 (figs 1 & 5, col 2, lns 55-56) disposed at an outer side of the rotor 15 (fig 1); 
a housing 10 (figs 1-2 & 5-6, col 2, lns 53-55) configured to accommodate the rotor 15 and the stator 13 (fig 1 & 5); and 
an opening formed in one side of the housing 10 (figs 1 & 5-6, col 3, lns 41-47),
a terminal 62 of the stator 13 exposed at an outside of the housing 10 (fig 5, col 3, lns 43-52 & col 5, lns 4-8 & lns 15-22, one terminal is one wire),
wherein the housing 10 includes a first accommodation groove (figs 1 & above for claim 1) in which the stator 13 and the rotor 15 are disposed (figs 1 & above for claim 1) and a second accommodation groove (figs 1 & above for claim 1, includes terminal acc. groove & rot. shaft occ. groove indicated below) connected to the first accommodation groove (figs 1, 5 & above for claim 1, col 2, lns 62-66 &  col 3, lns 47-52, connected by 37 & 1st through hole), the first accommodation groove having a support surface (figs 1 & above for claim 1) in which a first through hole is formed (figs 1 & above for claim 1); 
wherein the second accommodation groove includes a rotating shaft accommodation groove (figs 1 & above for claim 1) in which the rotating shaft 14 is disposed (figs 1 & above for claim 1) and a terminal accommodation groove (figs 1, 5 & above for claim 1) in which the terminal 62 is disposed (figs 1, 5 & above for claim 1), 
wherein one end of the rotating shaft 14 is inserted through the first accommodation groove to be disposed in the rotating shaft accommodation groove (figs 1 & above for claim 1), and the terminal 62 of the stator 13 is inserted through the first accommodation groove to be disposed in the terminal accommodation groove (figs 1, 5 & above for claim 1), 
wherein the rotating shaft accommodation groove and the terminal accommodation groove extend along a same direction (figs 1 & above for claim 1), and 
wherein the rotating shaft accommodation groove and the terminal accommodation groove axially overlap the first accommodation groove with respect to an axis of the rotating shaft 14 (figs 1 & above for claim 1), and
wherein the rotating shaft accommodation groove has a cross-sectional area in a shape of an arc of a first circle (figs 1-2, 5 & above for claim 1, col 4, lns 10-12, 1st circle where bearing is held; arc is half of 1st circle on portion 8 or 9 of housing 10), the first accommodation groove has a cross-sectional area in a shape of a second circle (figs 1, 5 & above for claim 1, col 6, lns 33-37, 2nd circle formed by  64 & 66 where stator is held), and a sum of a diameter of the cross-sectional area of the rotating shaft accommodation groove and a width of a cross-sectional area of the terminal accommodation groove (figs 1 & above for claim 1) is smaller than a diameter of the cross-sectional area of the first accommodation groove (figs 1 & above for claim 1).
Behnke discloses claim 27 except for:
a brake device comprising: the motor; a master cylinder operated by driving the motor; and an electronic stability control (ESC) system; and
a sealing guide disposed to cover the opening formed in one side of the housing; and the sealing guide supports the terminal.
Moody discloses a sealing guide 172 (figs 7-8, para [0034] & [0037]) disposed to cover an opening 124 (figs 7-8, para [0030] & [0034]) formed in one side of the housing 110 (fig 7, para [0028]); and the sealing guide 172 supports the terminal 130 (figs 7-8, para [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the opening of Behnke with a sealing guide disposed to cover the opening formed in one side of the housing; and the sealing guide supports the terminal, as disclosed by Moody, in order to prevent moisture from entering the housing, as taught by Moody (para [0041]).
Ikeda discloses a master cylinder operated by driving a motor and an electronic stability control (para [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the motor of Behnke in view of Moody in a brake device comprising: a master cylinder operated by driving the motor; and an electronic stability control system, as disclosed by Ikeda, since the motor of Behnke in view of Moody is capable of performing in the braking device, as demonstrated by Ikeda.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834